Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 5/23/2022 have been entered.
2. Claim 1 has been amended.
3. In view of Applicants amendment to claim 1 and incorporating the limitations of Tables 1, 4 and 5 into claim 91, the 35 USC 112(b) rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Koren Anderson on 7/21/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 19, 40, 41, 56, 72, 73, 80 and 82 have been cancelled.

Claim 1 has been rewritten as follows:
A transgenic nematode system for assessing function of a chimeric heterologous gene, comprising:
a host nematode comprising a chimeric heterologous gene comprising heterologous exon coding sequences interspersed with artificial host nematode intron sequences optimized for expression in the host nematode,
wherein:
the heterologous exon coding sequences are from a eukaryotic gene,
the chimeric heterologous gene replaces an entire host nematode gene ortholog at a native locus,
wherein the artificial host nematode intron sequences improve mRNA stability of expression of the chimeric heterologous gene; and
the expression of the chimeric heterologous gene at least partially restores function of the replaced nematode ortholog providing a validated transgenic nematode.

Claim 2 has been amended as follows:
In line 1 the word “heterologous” has been replaced with the word “eukaryotic”.

Claim 8 has been amended as follows:
In line 1 the word “chimeric” has been inserted between the words “the” and “heterologous”.

Claim 12 has been rewritten as follows:
The system of claim 1, wherein the heterologous exon coding sequences are wildtype sequences.

Claim 13 has been rewritten as follows:
The system of claim 1, wherein the heterologous exon coding sequences comprise one or more mutations resulting in at least one amino acid change.

Claim 20 has been amended as follows:
In line 10 the word “chimeric” has been inserted before the word “heterologous”.
In line 11 the phrase “the heterologous exon coding sequences are from a eukaryotic gene” has replaced the phrase “the heterologous gene is a eukaryotic gene”.

Claim 31 has been rewritten as follows:
The method of claim 20, further comprising introducing one or more mutations in the heterologous exon coding sequences resulting in at least one amino acid change.

Claim 91 has been rewritten as follows:
Lines 1-10 of been replaced with the phrase “A transgenic nematode system for assessing function of a chimeric heterologous gene according to claim 1, comprising:
a host nematode comprising a chimeric heterologous gene comprising heterologous exon coding sequences interspersed with artificial host nematode intron sequences optimized for expression in the host nematode wherein the chimeric heterologous gene replaces an entire host nematode gene ortholog at a native locus and expression of the chimeric heterologous gene at least partially restores function of the replaced nematode ortholog providing a validated transgenic nematode, wherein the heterologous exon coding sequences are selected from a single human gene selected from the group consisting of:”

Claim 92 has been amended as follows:
In line 2 the word “chimeric” has been inserted before the word “heterologous”.

Claims 1, 4, 8, 11-13, 20, 31, 32, 35, 91 and 92 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635